                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:18CR43

       vs.
                                                                  ORDER
LAWRENCE R. QUIGNON,

                      Defendant.


      This matter is before the Court on the Defendant's Objection to Government's

Motion Requesting Order of Restitution. ECF No. 34.            Defendant objects to the

Government’s Motion, ECF No. 32, arguing that the Government did not serve the Motion

or the evidence in support. Defendant also requests an extension of 90 days to respond

to the Motion. Since the Objection was filed, the Government served the Motion and

supporting evidence on Defendant's counsel via electronic mail. The Court will grant, in

part, Defendant's request for additional time to respond.

      IT IS ORDERED:

      1.     The Defendant's Objection to Government's Motion Requesting Order of

             Restitution. ECF No. 34 is granted in part; and

      2.     Defendant's response to the Motion must be filed on or before November 28,

             2018.

      Dated this 8th day of November, 2018.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 United States District Judge
